Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 17, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  158068                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                                         Richard H. Bernstein
  v                                                                  SC: 158068                         Elizabeth T. Clement
                                                                     COA: 336406                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     Wayne CC: 95-010246-FC
  TYKEITH L. TURNER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE the May 17,
  2018 judgment of the Court of Appeals, and we REMAND this case to the Wayne Circuit
  Court to reinstate the December 21, 2016 judgment of sentence.

          The Court of Appeals erred to the extent it held that MCL 769.25a does not allow
  a defendant to be resentenced on concurrent sentences. People v Turner, unpublished per
  curiam opinion of the Court of Appeals, issued May 17, 2018 (Docket No. 336406), p 3.
  Section 25a creates a resentencing procedure for sentences in violation of Miller v
  Alabama, 567 U.S. 460 (2012) and Montgomery v Louisiana, 577 US ___; 136 S. Ct. 718
  (2016). Under that procedure, the prosecuting attorney was required to “provide a list of
  names to the chief circuit judge of that county of all defendants who are subject to the
  jurisdiction of that court and who must be resentenced under [Montgomery].” MCL
  769.25a(4)(a). Once that occurred, the defendant was not required to file a separate
  motion for relief from judgment in order to seek resentencing on his concurrent sentence
  for assault with intent to murder.

         A sentence is invalid if it is “based upon . . . a misconception of law . . . .” People
  v Miles, 454 Mich. 90, 96 (1997). In the Miller context, a concurrent sentence for a lesser
  offense is invalid if there is reason to believe that it was based on a legal misconception
  that the defendant was required to serve a mandatory sentence of life without parole on
  the greater offense. Accordingly, at a Miller resentencing, the trial court may exercise its
  discretion to resentence a defendant on a concurrent sentence if it finds that the sentence
  was based on a legal misconception that the defendant was required to serve a mandatory
  sentence of life without parole on the greater offense.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 17, 2020
           p0114
                                                                                Clerk